Case 1:19-cv-02645-AJN-KHP Document 187-2 Filed 04/24/20 Page 1 of 11




                       Exhibit 2
    Case 1:19-cv-02645-AJN-KHP Document 187-2 Filed 04/24/20 Page 2 of 11

                                                    CRAIG WENNER
                                                    Tel.: (212) 909-7625
                                                    E-mail: cwenner@bsfllp.com

                                                    March 10, 2020


BY HAND

Diane Artal
330 Blaisdell Rd.
Orangeburg, NY 10962

       Re:    City of Almaty, Kazakhstan, et ano. v. Felix Sater, et al.,
              Case No. 19 Civ. 2645 (AJN) (KHP)

Dear Ms. Artal:

       Enclosed on behalf of Plaintiffs City of Almaty, Kazakhstan and BTA Bank JSC are
subpoenas pursuant to Rule 45 of the Federal Rules of Civil Procedure for deposition testimony
and the production of documents in the above-referenced action.

      If you have any questions regarding the subpoenas, please contact Andrew Chesley at
212-909-7603 or achesley@bsfllp.com.

                                                    Sincerely,

                                                     /s/ Craig Wenner
                                                    Craig Wenner
                                                    BOIES SCHILLER FLEXNER LLP
                                                    55 Hudson Yards
                                                    New York, NY 10001
                Case 1:19-cv-02645-AJN-KHP Document 187-2 Filed 04/24/20 Page 3 of 11
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                            for the
                                                    Southern District
                                                      __________      of New
                                                                   District ofYork
                                                                              __________

            City of Almaty, Kazakhstan, et ano.                                )
                               Plaintiff                                       )
                                  v.                                           )      Civil Action No.      19 Civ. 2645 (AJN) (KHP)
                        Felix Sater, et al.                                    )
                                                                               )
                              Defendant                                        )

                             SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To:                                                                   Diane Artal
                                                        330 Blaisdell Rd., Orangeburg, NY 10962
                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Testimony:   YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:


 Place: Boies Schiller Flexner LLP                                                     Date and Time:
           55 Hudson Yards, 20th Floor                                                                   04/13/2020 9:00 am
           New York, NY 10001

          The deposition will be recorded by this method:                     Videography & Stenography

       u Production: You, or your representatives, must also bring with you to the deposition the following documents,
         electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
         material:




       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        03/10/2020
                                   CLERK OF COURT
                                                                                         OR
                                                                                                               /s/ Craig Wenner
                                           Signature of Clerk or Deputy Clerk                                  Attorney’s signature

The name, address, e-mail address, and telephone number of the attorney representing (name of party)    City of Almaty
Kazakhstan and BTA Bank JSC                                             , who issues or requests this subpoena, are:
Craig Wenner, Boies Schiller Flexner LLP, 55 Hudson Yards, New York, NY 10001, cwenner@bsfllp.com, 212-909-7625

                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
               Case 1:19-cv-02645-AJN-KHP Document 187-2 Filed 04/24/20 Page 4 of 11
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No. 19 Civ. 2645 (AJN) (KHP)

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                       .

          u I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

          u I returned the subpoena unexecuted because:
                                                                                                                                 .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:
                Case 1:19-cv-02645-AJN-KHP Document 187-2 Filed 04/24/20 Page 5 of 11

AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
               Case 1:19-cv-02645-AJN-KHP Document 187-2 Filed 04/24/20 Page 6 of 11
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                    Southern District
                                                      __________      of New
                                                                   District ofYork
                                                                              __________
            City of Almaty, Kazakhstan, et ano.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 19 Civ. 2645 (AJN) (KHP)
                        Felix Sater, et al.                                   )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                                  Diane Artal
                                                       330 Blaisdell Rd., Orangeburg, NY 10962
                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Attachment A



  Place: Boies Schiller Flexner LLP                                                     Date and Time:
           55 Hudson Yards, 20th Floor                                                                       04/03/2020 10:00 am
           New York, NY 10001

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        03/10/2020

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                     /s/ Craig Wenner
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)    City of Almaty
Kazakhstan and BTA Bank JSC                                              , who issues or requests this subpoena, are:
Craig Wenner, Boies Schiller Flexner LLP, 55 Hudson Yards, New York, NY 10001, cwenner@bsfllp.com, 212-909-7625

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                Case 1:19-cv-02645-AJN-KHP Document 187-2 Filed 04/24/20 Page 7 of 11
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 19 Civ. 2645 (AJN) (KHP)

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                Case 1:19-cv-02645-AJN-KHP Document 187-2 Filed 04/24/20 Page 8 of 11
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
    Case 1:19-cv-02645-AJN-KHP Document 187-2 Filed 04/24/20 Page 9 of 11

RE: CITY OF ALMATY
SUBPOENA FOR PRODUCTION OF DOCUMENTS
            ATTACHMENT A TO RULE 45 SUBPOENA TO DIANE ARTAL

                                  Definitions and Instructions

        As used in these requests, the following items shall have the meanings set forth below,
unless otherwise indicated:

   1. “COMMUNICATION(S)” shall mean and refer to any oral, written, in-person, or any
      other form of rely, transmission, or transference of information by any means
      whatsoever, including but not limited to meetings, conference, mail, computer, telephone,
      telefax, facsimile, voicemail, electronic mail, radio, video, sound recordings, television,
      text messages, or any other medium.
   2. “CONCERNING” includes referring to, alluding to, responding to, relating to, connected
      with, commenting on, in respect of, about, referencing, regarding, discussing, showing,
      describing, mentioning, reflecting, analyzing, constituting, evidencing, and pertaining to.
   3. “DOCUMENT(S)” shall have the broadest possible meaning ascribed to it under federal
      law, including but not limited to all written, typed, recorded, or graphic matter, however
      produced or reproduced, of any kind or description, including originals, non-identical
      copies and drafts, and all other materials discoverable under federal law. It includes all
      letters, agreements, emails, diaries, records, reports, memoranda, notes, notebooks, drafts,
      work sheets, graphs, films, photographs, video and audio tapes, recordings, transcripts,
      papers, files, ledgers, books of account, vouchers, bank checks, wire transfer, bank
      statements, verifications of deposits, deposit information, withdrawal information, debits,
      money orders, signature cards, invoices, charge slips, and other writings. It also includes
      electronically stored information in any form, such as phone records, email, text, SMS, or
      any form of instant messaging available on any electronic device including through
      WhatsApp or any other messaging software or application, both as to log or metadata and
      the content of communications.
   4. “PERSON(S)” shall mean and refer to any natural person or firm, association,
      organization, partnership, business, trust, corporation, public agency, and/or any other
      form of entity.
   5. “YOU” and “YOUR” shall mean and refer to Diane Artal and any person or entity, past
      or present, acting on his behalf, including but not limited to any present and former
      employees, attorneys, agents, and/or representatives.

                                    Requests for Production

       YOU are required to produce all non-privileged DOCUMENTS described below that are
in YOUR possession, custody, or control, including those DOCUMENTS that are in the
possession, custody, or control of YOUR employees, partners, consultants, attorneys, accounts,
tax preparers, representatives, agents, or any other person acting or purporting to act as YOU.
Unless otherwise specified, each of the below requests refers to the time period from January 1,
2013, to June 30, 2016.

   1. All documents concerning the following entities:
  Case 1:19-cv-02645-AJN-KHP Document 187-2 Filed 04/24/20 Page 10 of 11

RE: CITY OF ALMATY
SUBPOENA FOR PRODUCTION OF DOCUMENTS
         a.   Triadou SPV S.A.
         b.   Argon Holding Corp.
         c.   Argon OPCO Inc.
         d.   Syracuse Center LLC
         e.   Tri-County Mall Investors LLC
         f.   CF 135 West Member LLC
         g.   Payment Card Systems
         h.   Adlux
         i.   World Health Networks
         j.   Bespoke
         k.   SDG Capital S.A.
         l.   Swiss Promotion Group
         m.   Bayrock Group Inc.
         n.   Global Habitat Solutions, Inc.
         o.   RRMI-DR LLC
         p.   Ferrari Holdings LLC
         q.   MeM Energy Partners LLC

  2. All communications with and documents concerning the following individuals:

         a.   Felix Sater
         b.   Daniel Ridloff
         c.   Peter Sztyk
         d.   Nicolas Bourg
         e.   Lloyd LaMarca
         f.   Phillippe Glatz
         g.   Maxim Interbrick
         h.   Laurent Foucher
         i.   Ilyas Khrapunov
         j.   Alexander Yassik
   Case 1:19-cv-02645-AJN-KHP Document 187-2 Filed 04/24/20 Page 11 of 11




                                CERTIFICATE OF SERVICE

       I hereby certify that on March 10, 2020, copies of Plaintiffs’ Rule 45 subpoenas of Diane
Artal were served by electronic mail on all of the following:

Jill Levi, Esq.                                     Michael Stuart Horn, Esq.
Todd & Levi, LLP                                    Archer & Greiner, P.C.
444 Madison Avenue, Suite 1202                      630 Third Avenue, 7th Floor
New York, New York 10022                            New York, New York 10017
Telephone: (212) 308-7400                           Telephone: (212) 682-4940
Facsimile: (212) 308-8450                           Facsimile: (201) 342-6611
Email: jlevi@toddlevi.com                           Email: mhorn@archerlaw.com

Counsel for Felix Sater, Daniel Ridloff,            Counsel for Ferrari Holdings LLC
Bayrock Group Inc., Global Habitat
Solutions, Inc., and RRMI-DR LLC


                                                           /s/ Craig Wenner
                                                           Craig Wenner

                                                    BOIES SCHILLER FLEXNER LLP
                                                    55 Hudson Yards
                                                    New York, NY 10001
                                                    Telephone: 212-446-2300
                                                    Facsimile: 212-446-2350
